DETAILED ACTION
Claims 1-5, 7-12, 14-18, and 20-23 are pending. Claims dated 10/19/2022 are being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 103:
Substantial amendments have changed the scope of the claimed invention. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180025558 A1), in view of Arenz (US 20110035103 A1) and herein after will be referred to as Chen and Arenz respectively.

Regarding claim 1, Chen teaches a method of handling input data errors in an autonomous vehicle using predictive inputs, the method comprising: 
determining an error in input data ([0021] In various embodiments, the sensor fault monitoring system 10 receives inputs from the one or more sensors 15 a-15 n associated with the components 16 a-16 n of the vehicle 12, from other control modules (not shown) within the vehicle 12, and/or from other modules (not shown) within the control module 14. [0029] If it is determined that vehicle 12 is moving, the process parameters and sensor values determined at 120 and 130 respectively are used to detect whether there is a sensor fault, as detailed below)
for a model of an automation system of the autonomous vehicle ([0017] The component control systems 26 include logic for controlling the performance of one or more associated components 16 a-16 n; [0021] control module 14; [0015] the vehicle 12 each of which may be autonomously controlled (e.g., without driver input)
In Chen, Examiner interprets the “autonomous control module 14” to control the vehicle is a “model”. Examiner’s interpretation is consistent with Applicant’s specification which discloses in at least para. [0052] that the “automation module 220” is a “model”.
Chen does not explicitly teach: “a plurality” of models.
However, in the same field of endeavor, Arenz teaches “a plurality” of models (Fig. 1 vehicle 10; Fig. 21 modules 60, 118, 120, 62, 122, 64, 116, 120, 66, and 68; see also Fig. 22 modules supported by [0106] FIG. 22 shows a separate module, for example the roadway recognition module 76, the end position module 78, the lateral dynamics module 80, the longitudinal dynamics module 82 or the vertical dynamics module 84; [0017] FIGS. 7 to 14 show schematic block diagrams of separate control modules – Examiner interprets, similar to the stated above, the modules in Arenz correspond to models).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the number of models in the autonomous vehicle as taught by Chen to incorporate the teachings of Arenz to include “a plurality” of models of an automation system of the autonomous vehicle, for the motivation of further supporting the vehicle during control operations, and as these additional models are status dependent modules, control operations can be “de-coupled to a large extent”, which may improve driving security (Arenz [0108]).
Chen also teaches: generating, in response to the error, predicted input data for the model ([0020] …when a fault of the sensor is detected, the sensor fault monitoring system 10 reconstructs a sensor value based on the computed virtual values…; [0030] For example, at 150, virtual sensor values are computed. Each virtual sensor value is preferably computed using a pre-determined vehicle model that is specific to the vehicle 12, and one or more measured sensor values from the sensors 15 a-15 n other than the sensor being monitored);
generating, by providing the predicted input data to the model instead of the input data, output data for the model ([0025] For example, when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value 48 based on the virtual sensor values 38; [0038] For example, a virtual sensor value is substituted for the measured sensor value);
and causing the autonomous vehicle to perform one or more driving decisions based on the output of the model ([0025] The signal reconstruction module 36 generates a control value 48 for the sensor that is being monitored. The control value 48 is to be used by the component control systems 26 for controlling the component 16 a-16 n; [0020] For example, the computed virtual values can be used more specifically in a vehicle stability system or electronic stability program). 
Chen does not explicitly teach wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data; providing the output data comprising the indication as input data to another model.
However, Arenz also teaches a method of handling input data errors ([0087] In the case of a detection of an error of an input signal the algorithm substitutes the missing information by a substitution value, which as a general rule may be calculated from processing other signals […] Now, the control processes are continued using the substitution value, whereby a minimum functionality of the adjustment is ensured also in the case of the occurrence of an error)
	wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data ([0095] Further, the output signals are provided with an error status. [0096] Thereby, the error status may have the most different states, as for example “okay”, “not okay”, “error pending” (error identified but not yet qualified), “not installed” and so forth; [0105] FIG. 21 shows an addition according to FIG. 6, wherein here the error status signal and the substitution value signal of a signal each are additionally applied to the input interface 60. Accordingly, for each signal an error status signal and a substitution value signal is output at the output interface 66);
The Examiner interprets in Arenz, “the error status signal” corresponds to “an indication”.
	and providing the output data comprising the indication as input data to another model (Fig. 21 output data comprising the error status from the model 60 is input into another model(s) 118, 120, 62, 122, 64, 116, 120, 66, and 68; see also Fig. 22 another models supported by [0106] FIG. 22 shows a separate module, for example the roadway recognition module 76, the end position module 78, the lateral dynamics module 80, the longitudinal dynamics module 82 or the vertical dynamics module 84. Additionally provided at each of the modules via additional inputs then are the error status signals and control unit status signals corresponding to the signal values, respectively).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Chen to incorporate the teachings of Arenz to include wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data; providing the output data comprising the indication as input data to another model, for the motivation of “utilizing status dependent control algorithms” (Arenz [0033]) to resolve errors, and to assist the other models in the vehicle by providing error information (Arenz [0101]).  

Regarding claim 2, Chen, as modified (see rejection of claim 1), teaches the method of claim 1.
Chen, as modified, does not explicitly teach wherein the plurality of models comprises a chain of models for generating the one or more driving decisions.
However, Arenz also teaches wherein the plurality of models comprises a chain of models for generating the one or more driving decisions (Fig. 21 chain of modules 118, 120, 62, 122, 64, 116, 120, 66, and 68; see also Fig. 22 another models supported by [0106] FIG. 22 shows a separate module, for example the roadway recognition module 76, the end position module 78, the lateral dynamics module 80, the longitudinal dynamics module 82 or the vertical dynamics module 84. Additionally provided at each of the modules via additional inputs then are the error status signals and control unit status signals corresponding to the signal values, respectively).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the plurality of models as taught by Chen, as modified, to incorporate the teachings of Arenz to include wherein the plurality of models comprises a chain of models for generating the one or more driving decisions, for the motivation of further supporting the vehicle during control operations, and as these additional models are status dependent modules, control operations can be “de-coupled to a large extent”, which may improve driving security (Arenz [0108]).

Regarding claim 4, Chen, as modified, teaches the method of claim 1.
Chen also teaches wherein the input data comprises first sensor data from a first sensor ([0019] In various embodiments, the sensors 15 a-15 n can include a yaw rate sensor, a lateral acceleration sensor, and/or a longitudinal acceleration sensor; [0036] The fault free measured value is then provided to the component control system 26 for controlling the vehicle 12 at 250), 
and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model ([0020] The virtual value may be computed based on one or more vehicle models. The vehicle models take into account sensor values measured from the sensors other than the sensor being monitored; [0022] The virtual value computation module 30 receives as input sensor data 37 indicated measured values from the sensors 15 a-15 n).

Regarding claim 5, Chen, as modified, teaches the method of claim 4.
Chen also teaches wherein the second sensor comprises one or more of a different fidelity sensor relative to the first sensor or a different sensor type than the first sensor ([0019] In various embodiments, the sensors 15 a-15 n can include a yaw rate sensor, a lateral acceleration sensor, and/or a longitudinal acceleration sensor).

Regarding claim 7, Chen, as modified, teaches the method of claim 6.
Chen does not explicitly teach: wherein the other model is configured to generate an output based on the indication.
However, Arenz also teaches: wherein the other model is configured to generate an output based on the indication (Fig. 21 output data comprising the error status from the model 60 is input into another model(s) 118, 120, 62, 122, 64, 116, 120, 66, and 68 and outputs are produced by each model see arrows; see also Fig. 22 another models supported by [0106] FIG. 22 shows a separate module, for example the roadway recognition module 76, the end position module 78, the lateral dynamics module 80, the longitudinal dynamics module 82 or the vertical dynamics module 84. Additionally provided at each of the modules via additional inputs then are the error status signals and control unit status signals corresponding to the signal values, respectively).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the output data as taught by Chen to incorporate the teachings of Arenz to include wherein the other model is configured to generate an output based on the indication, for the motivation of utilizing the other models in the vehicle in a useful manner, and “to continue the control processes using the substitution value, whereby a minimum functionality of the adjustment is ensured also in the case of the occurrence of an error” (Arenz [0087]).

Regarding claim 8, Chen teaches an apparatus for handling input data errors in an autonomous vehicle using predictive inputs (Fig. 1 vehicle 12 and control module 14), the apparatus configured to perform steps comprising: 
determining an error in input data ([0021] In various embodiments, the sensor fault monitoring system 10 receives inputs from the one or more sensors 15 a-15 n associated with the components 16 a-16 n of the vehicle 12, from other control modules (not shown) within the vehicle 12, and/or from other modules (not shown) within the control module 14. [0029] If it is determined that vehicle 12 is moving, the process parameters and sensor values determined at 120 and 130 respectively are used to detect whether there is a sensor fault, as detailed below)
for a model of an automation system of the autonomous vehicle ([0017] The component control systems 26 include logic for controlling the performance of one or more associated components 16 a-16 n; [0021] control module 14; [0015] the vehicle 12 each of which may be autonomously controlled (e.g., without driver input)
In Chen, Examiner interprets the “autonomous control module 14” to control the vehicle is a “model”. Examiner’s interpretation is consistent with Applicant’s specification which discloses in at least para. [0052] that the “automation module 220” is a “model”.
Chen does not explicitly teach: “a plurality” of models.
However, in the same field of endeavor, Arenz teaches “a plurality” of models (Fig. 1 vehicle 10; Fig. 21 modules 60, 118, 120, 62, 122, 64, 116, 120, 66, and 68; see also Fig. 22 modules supported by [0106] FIG. 22 shows a separate module, for example the roadway recognition module 76, the end position module 78, the lateral dynamics module 80, the longitudinal dynamics module 82 or the vertical dynamics module 84; [0017] FIGS. 7 to 14 show schematic block diagrams of separate control modules – Examiner interprets, similar to the stated above, the modules correspond to models).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the number of models in the autonomous vehicle as taught by Chen to incorporate the teachings of Arenz to include “a plurality” of models of an automation system of the autonomous vehicle, for the motivation of further supporting the vehicle during control operations, and as these additional models are status dependent modules, control operations can be “de-coupled to a large extent”, which may improve driving security (Arenz [0108]).
Chen also teaches: generating, in response to the error, predicted input data for the model ([0020] …when a fault of the sensor is detected, the sensor fault monitoring system 10 reconstructs a sensor value based on the computed virtual values…; [0030] For example, at 150, virtual sensor values are computed. Each virtual sensor value is preferably computed using a pre-determined vehicle model that is specific to the vehicle 12, and one or more measured sensor values from the sensors 15 a-15 n other than the sensor being monitored);
generating, by providing the predicted input data to the model instead of the input data, output data for the model ([0025] For example, when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value 48 based on the virtual sensor values 38; [0038] For example, a virtual sensor value is substituted for the measured sensor value);
and causing the autonomous vehicle to perform one or more driving decisions based on the output of the model ([0025] The signal reconstruction module 36 generates a control value 48 for the sensor that is being monitored. The control value 48 is to be used by the component control systems 26 for controlling the component 16 a-16 n; [0020] For example, the computed virtual values can be used more specifically in a vehicle stability system or electronic stability program).
Chen does not explicitly teach wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data.
However Arenz also teaches an apparatus for handling input data errors ([0087] In the case of a detection of an error of an input signal the algorithm substitutes the missing information by a substitution value, which as a general rule may be calculated from processing other signals […] Now, the control processes are continued using the substitution value, whereby a minimum functionality of the adjustment is ensured also in the case of the occurrence of an error; [0088] error handling system)
	wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data ([0095] Further, the output signals are provided with an error status. [0096] Thereby, the error status may have the most different states, as for example “okay”, “not okay”, “error pending” (error identified but not yet qualified), “not installed” and so forth; [0105] FIG. 21 shows an addition according to FIG. 6, wherein here the error status signal and the substitution value signal of a signal each are additionally applied to the input interface 60. Accordingly, for each signal an error status signal and a substitution value signal is output at the output interface 66);
The Examiner interprets in Arenz, “the error status signal” corresponds to “an indication”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Chen to incorporate the teachings of Arenz to include wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data, for the motivation of “utilizing status dependent control algorithms” (Arenz [0033]) to resolve errors, and to assist the other models in the vehicle by providing error information (Arenz [0101]).  

Regarding claim 9, Chen, as modified (see rejection of claim 8), teaches the apparatus of claim 8.
Chen, as modified, does not explicitly teach wherein the plurality of models comprises a chain of models for generating the one or more driving decisions.
However, Arenz also teaches wherein the plurality of models comprises a chain of models for generating the one or more driving decisions (Fig. 21 chain of modules 118, 120, 62, 122, 64, 116, 120, 66, and 68; see also Fig. 22 another models supported by [0106] FIG. 22 shows a separate module, for example the roadway recognition module 76, the end position module 78, the lateral dynamics module 80, the longitudinal dynamics module 82 or the vertical dynamics module 84. Additionally provided at each of the modules via additional inputs then are the error status signals and control unit status signals corresponding to the signal values, respectively).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the plurality of models as taught by Chen, as modified, to incorporate the teachings of Arenz to include wherein the plurality of models comprises a chain of models for generating the one or more driving decisions, for the motivation of further supporting the vehicle during control operations, and as these additional models are status dependent modules, control operations can be “de-coupled to a large extent”, which may improve driving security (Arenz [0108]).

Regarding claim 11, Chen, as modified, teaches the apparatus of claim 8.
Chen also teaches wherein the input data comprises first sensor data from a first sensor ([0019] In various embodiments, the sensors 15 a-15 n can include a yaw rate sensor, a lateral acceleration sensor, and/or a longitudinal acceleration sensor; [0036] The fault free measured value is then provided to the component control system 26 for controlling the vehicle 12 at 250), 
and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model ([0020] The virtual value may be computed based on one or more vehicle models. The vehicle models take into account sensor values measured from the sensors other than the sensor being monitored; [0022] The virtual value computation module 30 receives as input sensor data 37 indicated measured values from the sensors 15 a-15 n).

Regarding claim 12, Chen, as modified, teaches the apparatus of claim 11.
Chen also teaches wherein the second sensor comprises one or more of a different fidelity sensor relative to the first sensor or a different sensor type than the first sensor ([0019] In various embodiments, the sensors 15 a-15 n can include a yaw rate sensor, a lateral acceleration sensor, and/or a longitudinal acceleration sensor).

Regarding claim 14, Chen, as modified, teaches the apparatus of claim 8.
Chen does not explicitly teach: wherein the other model is configured to generate an output based on the indication.
However, Arenz also teaches: wherein the other model is configured to generate an output based on the indication (Fig. 21 output data comprising the error status from the model 60 is input into another model(s) 118, 120, 62, 122, 64, 116, 120, 66, and 68 and outputs are produced by each model see arrows; see also Fig. 22 another models supported by [0106] FIG. 22 shows a separate module, for example the roadway recognition module 76, the end position module 78, the lateral dynamics module 80, the longitudinal dynamics module 82 or the vertical dynamics module 84. Additionally provided at each of the modules via additional inputs then are the error status signals and control unit status signals corresponding to the signal values, respectively).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the output data as taught by Chen to incorporate the teachings of Arenz to include wherein the other model is configured to generate an output based on the indication, for the motivation of utilizing the other models in the vehicle in a useful manner, and “to continue the control processes using the substitution value, whereby a minimum functionality of the adjustment is ensured also in the case of the occurrence of an error” (Arenz [0087]).

Regarding claim 15, Chen teaches an autonomous vehicle for handling input data errors in an autonomous vehicle using predictive inputs, the autonomous vehicle comprising an apparatus configured to perform steps comprising (Fig. 1 vehicle 12 and control module 14): 
determining an error in input data ([0021] In various embodiments, the sensor fault monitoring system 10 receives inputs from the one or more sensors 15 a-15 n associated with the components 16 a-16 n of the vehicle 12, from other control modules (not shown) within the vehicle 12, and/or from other modules (not shown) within the control module 14. [0029] If it is determined that vehicle 12 is moving, the process parameters and sensor values determined at 120 and 130 respectively are used to detect whether there is a sensor fault, as detailed below)
for a model of an automation system of the autonomous vehicle ([0017] The component control systems 26 include logic for controlling the performance of one or more associated components 16 a-16 n; [0021] control module 14; [0015] the vehicle 12 each of which may be autonomously controlled (e.g., without driver input)
In Chen, Examiner interprets the “autonomous control module 14” to control the vehicle is a “model”. Examiner’s interpretation is consistent with Applicant’s specification which discloses in at least para. [0052] that the “automation module 220” is a “model”.
Chen does not explicitly teach: “a plurality” of models.
However, in the same field of endeavor, Arenz teaches “a plurality” of models (Fig. 1 vehicle 10; Fig. 21 modules 60, 118, 120, 62, 122, 64, 116, 120, 66, and 68; see also Fig. 22 modules supported by [0106] FIG. 22 shows a separate module, for example the roadway recognition module 76, the end position module 78, the lateral dynamics module 80, the longitudinal dynamics module 82 or the vertical dynamics module 84; [0017] FIGS. 7 to 14 show schematic block diagrams of separate control modules – Examiner interprets, similar to the stated above, modules correspond to models).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the number of models in the autonomous vehicle as taught by Chen to incorporate the teachings of Arenz to include “a plurality” of models of an automation system of the autonomous vehicle, for the motivation of further supporting the vehicle during control operations, and as these additional models are status dependent modules, control operations can be “de-coupled to a large extent”, which may improve driving security (Arenz [0108]).
Chen also teaches: generating, in response to the error, predicted input data for the model ([0020] …when a fault of the sensor is detected, the sensor fault monitoring system 10 reconstructs a sensor value based on the computed virtual values…; [0030] For example, at 150, virtual sensor values are computed. Each virtual sensor value is preferably computed using a pre-determined vehicle model that is specific to the vehicle 12, and one or more measured sensor values from the sensors 15 a-15 n other than the sensor being monitored);
generating, by providing the predicted input data to the model instead of the input data, output data for the model ([0025] For example, when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value 48 based on the virtual sensor values 38; [0038] For example, a virtual sensor value is substituted for the measured sensor value);
and causing the autonomous vehicle to perform one or more driving decisions based on the output of the model ([0025] The signal reconstruction module 36 generates a control value 48 for the sensor that is being monitored. The control value 48 is to be used by the component control systems 26 for controlling the component 16 a-16 n; [0020] For example, the computed virtual values can be used more specifically in a vehicle stability system or electronic stability program).
Chen does not explicitly teach wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data.
However, in the same field of endeavor, Arenz teaches an autonomous vehicle for handling input data errors (Fig. 1 vehicle 10; [0087] In the case of a detection of an error of an input signal the algorithm substitutes the missing information by a substitution value, which as a general rule may be calculated from processing other signals […] Now, the control processes are continued using the substitution value, whereby a minimum functionality of the adjustment is ensured also in the case of the occurrence of an error)
	wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data ([0095] Further, the output signals are provided with an error status. [0096] Thereby, the error status may have the most different states, as for example “okay”, “not okay”, “error pending” (error identified but not yet qualified), “not installed” and so forth; [0105] FIG. 21 shows an addition according to FIG. 6, wherein here the error status signal and the substitution value signal of a signal each are additionally applied to the input interface 60. Accordingly, for each signal an error status signal and a substitution value signal is output at the output interface 66);
The Examiner interprets in Arenz, “the error status signal” corresponds to “an indication”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Chen to incorporate the teachings of Arenz to include wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data, for the motivation of “utilizing status dependent control algorithms” (Arenz [0033]) to resolve errors, and to assist the other models in the vehicle by providing error information (Arenz [0101]).  

Regarding claim 16, Chen, as modified (see rejection of claim 15), teaches the autonomous vehicle of claim 15.
Chen, as modified, does not explicitly teach wherein the plurality of models comprises a chain of models for generating the one or more driving decisions.
However, Arenz also teaches wherein the plurality of models comprises a chain of models for generating the one or more driving decisions (Fig. 21 chain of modules 118, 120, 62, 122, 64, 116, 120, 66, and 68; see also Fig. 22 another models supported by [0106] FIG. 22 shows a separate module, for example the roadway recognition module 76, the end position module 78, the lateral dynamics module 80, the longitudinal dynamics module 82 or the vertical dynamics module 84. Additionally provided at each of the modules via additional inputs then are the error status signals and control unit status signals corresponding to the signal values, respectively).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the plurality of models as taught by Chen, as modified, to incorporate the teachings of Arenz to include wherein the plurality of models comprises a chain of models for generating the one or more driving decisions, for the motivation of further supporting the vehicle during control operations, and as these additional models are status dependent modules, control operations can be “de-coupled to a large extent”, which may improve driving security (Arenz [0108]).

Regarding claim 18, Chen, as modified, teaches the autonomous vehicle of claim 15.
Chen also teaches wherein the input data comprises first sensor data from a first sensor ([0019] In various embodiments, the sensors 15 a-15 n can include a yaw rate sensor, a lateral acceleration sensor, and/or a longitudinal acceleration sensor; [0036] The fault free measured value is then provided to the component control system 26 for controlling the vehicle 12 at 250), 
and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model ([0020] The virtual value may be computed based on one or more vehicle models. The vehicle models take into account sensor values measured from the sensors other than the sensor being monitored; [0022] The virtual value computation module 30 receives as input sensor data 37 indicated measured values from the sensors 15 a-15 n).

Regarding claim 20, Chen teaches a computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for handling input data errors in an autonomous vehicle using predictive inputs that, when executed, cause a computer system of the autonomous vehicle to carry out the steps of (Fig. 1 vehicle 12 and control module 14): 
determining an error in input data ([0021] In various embodiments, the sensor fault monitoring system 10 receives inputs from the one or more sensors 15 a-15 n associated with the components 16 a-16 n of the vehicle 12, from other control modules (not shown) within the vehicle 12, and/or from other modules (not shown) within the control module 14. [0029] If it is determined that vehicle 12 is moving, the process parameters and sensor values determined at 120 and 130 respectively are used to detect whether there is a sensor fault, as detailed below)
for a model of an automation system of the autonomous vehicle ([0017] The component control systems 26 include logic for controlling the performance of one or more associated components 16 a-16 n; [0021] control module 14; [0015] the vehicle 12 each of which may be autonomously controlled (e.g., without driver input)
In Chen, Examiner interprets the “autonomous control module” to control the vehicle is a “model”. Examiner’s interpretation is consistent with Applicant’s specification which discloses in at least para. [0052] that the “automation module 220” is a “model”.
Chen does not explicitly teach: “a plurality” of models.
However, in the same field of endeavor, Arenz teaches “a plurality” of models (Fig. 1 vehicle 10; Fig. 21 modules 60, 118, 120, 62, 122, 64, 116, 120, 66, and 68; see also Fig. 22 modules supported by [0106] FIG. 22 shows a separate module, for example the roadway recognition module 76, the end position module 78, the lateral dynamics module 80, the longitudinal dynamics module 82 or the vertical dynamics module 84; [0017] FIGS. 7 to 14 show schematic block diagrams of separate control modules – Examiner interprets, similar to the stated above, modules correspond to models).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the number of models in the autonomous vehicle as taught by Chen to incorporate the teachings of Arenz to include “a plurality” of models of an automation system of the autonomous vehicle, for the motivation of further supporting the vehicle during control operations, and as these additional models are status dependent modules, control operations can be “de-coupled to a large extent”, which may improve driving security (Arenz [0108]).
Chen also teaches: generating, in response to the error, predicted input data for the model ([0020] …when a fault of the sensor is detected, the sensor fault monitoring system 10 reconstructs a sensor value based on the computed virtual values…; [0030] For example, at 150, virtual sensor values are computed. Each virtual sensor value is preferably computed using a pre-determined vehicle model that is specific to the vehicle 12, and one or more measured sensor values from the sensors 15 a-15 n other than the sensor being monitored);
generating, by providing the predicted input data to the model instead of the input data, output data for the model ([0025] For example, when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value 48 based on the virtual sensor values 38; [0038] For example, a virtual sensor value is substituted for the measured sensor value);
and causing the autonomous vehicle to perform one or more driving decisions based on the output of the model ([0025] The signal reconstruction module 36 generates a control value 48 for the sensor that is being monitored. The control value 48 is to be used by the component control systems 26 for controlling the component 16 a-16 n; [0020] For example, the computed virtual values can be used more specifically in a vehicle stability system or electronic stability program).
Chen does not explicitly teach wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data.
However, in the same field of endeavor, Arenz teaches a computer program product of handling input data errors ([0087] In the case of a detection of an error of an input signal the algorithm substitutes the missing information by a substitution value, which as a general rule may be calculated from processing other signals […] Now, the control processes are continued using the substitution value, whereby a minimum functionality of the adjustment is ensured also in the case of the occurrence of an error)
	wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data ([0095] Further, the output signals are provided with an error status. [0096] Thereby, the error status may have the most different states, as for example “okay”, “not okay”, “error pending” (error identified but not yet qualified), “not installed” and so forth; [0105] FIG. 21 shows an addition according to FIG. 6, wherein here the error status signal and the substitution value signal of a signal each are additionally applied to the input interface 60. Accordingly, for each signal an error status signal and a substitution value signal is output at the output interface 66);
The Examiner interprets in Arenz, “the error status signal” corresponds to “an indication”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Chen to incorporate the teachings of Arenz to include wherein the output data comprises an indication that the output data was generated based on the predicted input data instead of the input data, for the motivation of “utilizing status dependent control algorithms” (Arenz [0033]) to resolve errors, and to assist the other models in the vehicle by providing error information (Arenz [0101]).  

Regarding claim 21, Chen, as modified, teaches the computer program product of claim 20.
Chen, as modified, also teaches wherein the other model is configured to generate an output based on the indication (see rejection of claim 1 cited to Arenz Fig. 21 outputs; ultimately outputs using the substituted signals are used in the control system to control vehicle – Arenz [0072]).

Regarding claim 22, Chen, as modified, teaches the method of claim 7.
Chen, as modified, also teaches wherein the other model is further configured to generate another output comprising another indication that the other output was based on some portion of the predicted input data (see rejection of claim 1 cited to Arenz Fig. 21 outputs still include the error status; ultimately outputs using the substituted signals and error status are used in the control system to control vehicle – Arenz [0072]).

Regarding claim 23, Chen, as modified, teaches the apparatus of claim 14.
Chen, as modified, also teaches wherein the other model is further configured to generate another output comprising another indication that the other output was based on some portion of the predicted input data (see rejection of claim 1 cited to Arenz Fig. 21 outputs still include the error status; ultimately outputs using the substituted signals and error status are used in the control system to control vehicle – Arenz [0072]).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Arenz, in further view of Caspi et al. (US 20170169357 A1) and herein after will be referred to as Caspi.

Regarding claim 3, Chen, as modified, teaches the method of claim 1.
While Chen, as modified teaches the predicted input data corresponding to the reconstructed sensor inputs (Chen [0020] cited above), Chen, as modified, does not explicitly teach: wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data.
However, Caspi teaches wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data ([0104] In other words, when the model tries to reconstruct data that are fed at time t to the system 1, it takes into account the current value of the input at time t and also the previous values of the data in an interval [t1;t], with t1<t. If the system 1 is fed with many inputs, the system 1 may take into account past data for each of the inputs; [0059] the inputs are data of a car, such as vehicle speed, temperature in the vehicle, temperature of the motor, oil level, etc. This list is not limitative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of the predicted input data as taught by Chen, as modified, to incorporate the teachings of Caspi to include wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using prior input data” in order to generate predicted input data.

Regarding claim 10, Chen, as modified, teaches the apparatus of claim 8.
While Chen, as modified teaches the predicted input data corresponding to the reconstructed sensor inputs (Chen [0020] cited above), Chen, as modified, does not explicitly teach: wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data.
However, Caspi teaches wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data ([0104] In other words, when the model tries to reconstruct data that are fed at time t to the system 1, it takes into account the current value of the input at time t and also the previous values of the data in an interval [t1;t], with t1<t. If the system 1 is fed with many inputs, the system 1 may take into account past data for each of the inputs; [0059] the inputs are data of a car, such as vehicle speed, temperature in the vehicle, temperature of the motor, oil level, etc. This list is not limitative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of the predicted input data as taught by Chen, as modified, to incorporate the teachings of Caspi to include wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using prior input data” in order to generate predicted input data.

Regarding claim 17, Chen, as modified, teaches the autonomous vehicle of claim 15.
While Chen, as modified teaches the predicted input data corresponding to the reconstructed sensor inputs (Chen [0020] cited above), Chen, as modified, does not explicitly teach: wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data.
However, Caspi teaches wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data ([0104] In other words, when the model tries to reconstruct data that are fed at time t to the system 1, it takes into account the current value of the input at time t and also the previous values of the data in an interval [t1;t], with t1<t. If the system 1 is fed with many inputs, the system 1 may take into account past data for each of the inputs; [0059] the inputs are data of a car, such as vehicle speed, temperature in the vehicle, temperature of the motor, oil level, etc. This list is not limitative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of the predicted input data as taught by Chen, as modified, to incorporate the teachings of Caspi to include wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using prior input data” in order to generate predicted input data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5539638 A - Keeler et al. discloses in col 5 ln.29-38: When any one of the sensors 27, 29, 31, 33 and 35 is determined to be faulty, it is replaced by a substitute sensor 39, which is a predicted sensor value that predicts the output of the faulty sensor utilizing a stored representation of the faulty sensor, which stored representation is a function of the other sensors 27, 29, 31, 33 and 35. Therefore, the substitute sensor 39 requires as inputs the outputs of the valid sensors and the predicted output of the substitute sensor.
the above prior art may also be related to claim 3 regarding “generating […], based on prior input data” see for example claim 12 – “The method of claim 11, wherein the step of substituting comprises predicting from a past history of the measured sensor output values to be substituted, a predicted value, the predicted value comprising the known values”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662